BLODGETT, P. J..
Heard without the intervention of a jury.
Action to recover a commission for the sale of real estate.
Plaintiff, a real estate broker, entered into an agreeemnt in writing with defendant to sell certain real estate for a certain commission. Plaintiff afterwards agreed to purchase same himself and paid a deposit upon the same of $100. Plaintiff testified he af-terwards notified defendant that he, plaintiff, would not go through with the deal; that on March 13, 1930, he talked with defendant and that de*169fendant gave him an exclusive Tight to sell said land; that he received an offer from Joseph L. O’Rourke of $7500 for the property; that on April 21,1930, defendant, in writing cancelled the original contract.
For plaintiff: Justin P. McCarthy.
For defendant: John F. Collins.
Joseph L. O’Rourke did not appear to testify and there was testimony introduced that said O’Rourke was confined to his house by sickness.
The property was sold by defendant to one Duffy some time in April, 1930, for $7500.
Defendant testified that plaintiff agreed to purchase the property for $9000 and afterwards notified him he could not carry out the deal.
The Court is satisfied from the testimony that plaintiff was never given the exclusive right to sell said property and that he failed to produce a purchaser ready, willing and able to buy the same.
Decision for defendant.